Certiorari dismissed, March 19, 2012



                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-1913


DEREK N. JARVIS,

                Plaintiff - Appellant,

          v.

ANALYTICAL LABORATORY SERVICES, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-01540-RWT)


Submitted:   December 20, 2011           Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek N. Jarvis, Appellant Pro Se.      Charles Grant Byrd, Jr.,
ALSTON & BYRD, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Derek   N.    Jarvis   appeals     the   district       court’s     order

granting      summary   judgment     to     Analytical       Laboratory     Services,

Inc.,    in   Jarvis’      employment     discrimination       action.       We   have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                         Jarvis

v. Analytical Lab. Servs., No. 8:10-cv-01540-RWT (D. Md. Aug.

22, 2011).      We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented      in   the    materials

before    the   court      and   argument      would   not    aid    the   decisional

process.



                                                                             AFFIRMED




                                           2